DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0153394 of record to Mitic et al. FIG 8 (hereinafter “Mitic FIG 8” ) FIG 8 in view of Mitic FIG 3.
Regarding claim 1, Mitic FIG 8 illustrates with the related text:
A device of a silicon carbide module integrated with a heat sink, comprising: 
a heat sink having a base plate 13, a plurality of heat conducting fins 12 and at least one heat pipe 3; and 
solder paste 10 coated between an overall bottom surface of said base plate of said heat sink (see below and FIG 7) and an overall top surface of said base of a silicon carbide component 7such that said heat sink is attached on said silicon carbide component.

    PNG
    media_image1.png
    498
    769
    media_image1.png
    Greyscale

Mitic FIG 8 does not specifically show a silicon carbide module packaging structure configured with a base and a plurality of silicon carbide components configured on said base.  Mitic FIG 3 discloses a silicon carbide module packaging structure 6 configured with a base 2 and a plurality of silicon carbide components 1 configured on said base.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Mitic FIG 8 to have a plurality of silicon carbide components.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claims 2 and 3, the examiner had to assume what the product would be by the process claimed.  For example, in claim 2 it was assumed that the product was said heat sink and said silicon carbide module are attached.  The claim that it was “hot pressed through a welding process to weld said silicon carbide module and said heat sink together” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
Regarding claim 5, Mitic discloses in paragraph [0063] said base plate 2 is made of copper or copper alloy.
Regarding claim 7, Mitic FIG 8 said plurality of heat conducting fins 12 are internally inserted with said at least one heat pipe 3, 18 connected to said base plate 2.
Regarding claim 8, Mitic FIG 8 said heat sink 2, 3, 12, 18 is integrally formed.
Regarding claim 9, Mitic FIG 8 said plurality of heat conducting fins 12 are needle shaped, column shaped or sheet-like heat conducting fins.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 are rejected under 35 USC § 103 as being unpatentable over Mitic FIG 8 in view of Mitic FIG 3 as applied to claims 1 and 3 above, and further in view of US Patent Application Publication No. 2005/0056365 of record to Chan.
Regarding claims 4 and 10, Mitic FIG 8 and Mitic FIG 3 are discussed above, they do not specifically show said solder paste includes solder powder and flux.  Chan illustrates in figure 1A and discloses in paragraph [0019] a solder paste includes solder powder and flux.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mitic FIG 8 in view of Mitic FIG 3 to have a solder paste include solder powder and flux..  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Claim 6 is rejected under 35 USC § 103 as being unpatentable over Mitic FIG 8 and Mitic FIG 3 in view of Chan as applied to claim 4 above, and further in view of US Patent No. 6,085,833 of record to Kimura et al. (hereinafter “Kimura”).
Regarding claim 6, Mitic and Chan are discussed above, they do not specifically show said plurality of heat conducting fins are made of aluminum or aluminum alloy.  Kimura discloses in col. 4, lines 31-59, said plurality of heat conducting fins 40 are made of aluminum or aluminum alloy.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mitic in view of Chan to have the plurality of heat conducting fins made of aluminum or aluminum alloy.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.  Note: There is a new grounds of rejection base on two figures (3 and 8) of Mitic.
The argument on pages 3-4 regarding claims 1-3, 5, 7-9 that [i]n Mitic, there is no [[any]] base plate in the heat sink, the base plate is for example cupper base plate which is used to coated with solder paste in the claimed invention is not persuasive.  Figure 8 of Mitic FIG 8 clearly illustrates a base plate 13 made of ceramic [0057] with heat pipe 3 for cooling located inside.  Ceramic substrate 13 is coated with solder paste 10 (see FIG 8 above).
The argument on pages 3-4 regarding claims 1-3, 5, 7-9 that [i]n Mitic, there is no [[any]] base in the silicon carbide module packaging structure, the base is used to mounted for the solder paste in the claimed invention is not persuasive.  Figure 3 clearly illustrates a base 2 in the silicon carbide module packaging structure 6.  In the rejection, the structure 4, 7 and 11 in figure 8 is replace by figure 3.
The remaining argument are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2021/0217681 to Qin et al. illustrates a silicon carbide module packaging structure configured with a base and a plurality of silicon carbide components configured on said base

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738